Citation Nr: 1518933	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  09-25 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hypertension prior to December 23, 2011, and in excess of 10 percent since.

2.  Entitlement to a compensable evaluation for hepatitis prior to December 6, 2014, and in excess of 10 percent since.

3.  Entitlement to a compensable evaluation for residuals, fracture left little finger, with traumatic arthritis.  

4.  Entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities.  

5.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to November 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded hearings before a Decision Review Officer (DRO) and the Board in November 2011 and March 2015, respectively.  Transcripts of the testimony offered at these hearings have been associated with the record.  Following the Board hearing, the record was held open 30 days for the submission of additional evidence.  The Veteran submitted evidence in the form of blood pressure logs in March 2015.  See 38C.F.R. § 20.709 (2014).

Following the latest Agency of Original Jurisdiction (AOJ) adjudication of the matter, the Veteran submitted evidence that has not been considered by the AOJ in the first instance.  Nevertheless, he has waived initial AOJ consideration thereof.  See 38 C.F.R. § 20.1304(c) (2014).

The issues of entitlement to service connection for disability of the right hand and fingers as secondary to the service connected residual, fracture left little finger with DJD, and entitlement to service connection for disability manifested as headaches and dizziness as secondary to service-connected hypertension, have been raised by the Veteran at hearing on appeal, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

A review of the record reveals evidence of unemployability and interference with employment, including as due to the service connected disabilities on appeal.   A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  The record raises a question of whether the Veteran is unemployable due to his service-connected disabilities, and as such, TDIU is properly before the Board.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the applicable period hypertension is shown to have been manifested by a history of diastolic pressure predominantly 100 or more requiring continuous medication for control, but not by systolic pressure approximating 200 or higher or diastolic pressure approximating 110 or higher.

2.  Throughout the applicable period, the Veteran's hepatitis has manifested by intermittent fatigue, malaise and nausea, but not by daily or more frequent fatigue, malaise, and anorexia requiring dietary restriction or continuous medication, or; incapacitating episodes having a total duration of at least two weeks during any 12-month period.

3.  Throughout the applicable period the residuals, fracture left little finger, with traumatic arthritis, have manifested by painful motion.

4.  The Veteran has been assigned a schedular disability rating of at least 10 percent for service-connected disabilities for the entire appeal period.


CONCLUSIONS OF LAW

1.  Throughout the applicable period, the criteria for an evaluation of 10 percent, but no greater, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7101 (2014). 

2.  Throughout the applicable period, the criteria for an evaluation of 10 percent, but no greater, for hepatitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West. 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7345 (2014).

3.  With resolution of reasonable doubt in the appellant's favor, the criteria for a 10 percent rating, but no more, for residuals of fractured right little finger have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.59, 4.7, 4.59, 4.71a, Diagnostic Codes 5010-5230 (2014).

4.  As a disability rating of at least 10 percent has been assigned for the entire period on appeal, the issue of entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities is rendered moot.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.324 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Considering that the grant of the claims awarding a 10 percent evaluations, as outlined below, renders the contemporaneously filed claim of entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities moot, VA need not address the duties to notify and assist with respect to that issue.  

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in September 2008.  Moreover, with respect to the claim for an increased initial evaluation of hypertension, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has obtained the Veteran's service records and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the severity of his disabilities, and afforded the Veteran the opportunity to give testimony before a DRO and the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Disability Evaluations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014). Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

	A.  Hypertension

The Veteran's service-connected hypertension is currently rated non-compensably (zero percent) prior to December 2011, and 10 percent thereafter.  The minimum 10 percent evaluation for hypertension requires diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more or a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure predominantly 120 or more.  A 60 percent evaluation requires diastolic pressure predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Code 7101 (2014).

In hearings before the DRO and the Board, the Veteran related that he had been prescribed medication for his hypertension, noting that nitroglycerin was prescribed for spikes.  He noted that his medications had been gradually increased from 1 to 3 in number.  He testified that sometimes he had headaches and associated dizziness, and on occasion missed work and took to bed.  He did not indicate, however, that the bed rest was prescribed by a physician.  At his hearing before a DRO in November 2011, the Veteran testified to a history of blood pressure readings averaging about 161/103.  

The Veteran's claims file includes numerous blood pressure readings, as well as a blood pressure log submitted by the Veteran covering the period on appeal.  The Board has reviewed them.  

A review of the medical evidence dated prior to December 23, 2011, particularly the Veteran's VA records and the blood pressure log that he submitted in March 2015, document several systolic readings approximating 160 or more, as well as several diastolic readings approximating 100 or more.  The records, and the log, clearly indicate that that the Veteran's hypertension has consistently required medication for control.  Under these circumstances, and resolving any doubt in the Veteran's favor, the Board concludes that a 10 percent evaluation is warranted prior to December 23, 2011, for a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  38 C.F.R. § 4.104, Code 7101 (2013).  A 10 percent evaluation has thus been established throughout the entire initial period.  Fenderson, supra.  

In order to substantiate an evaluation in excess of 10 percent, the evidence must show systolic pressure 200 or higher or diastolic 110 or greater, predominantly, or higher readings.  A complete review of the records shows no blood pressure readings of record approximating 200 systolic or 110 diastolic.  No systolic reading remotely approaches 200, and a single VA reading dated in November 2011 documents a high diastolic reading of 102.  Otherwise, the readings preponderate lower.  No higher readings are shown in the record, and the Veteran has not indicated as such through his testimony, or his own personally kept blood pressure log.  Thus, an evaluation in excess of 10 percent is not warranted at any time during the appeal.  Fenderson, supra.

      B.  Hepatitis

The Veteran's hepatitis is rated non-compensably (zero percent) prior to December 2014 and 10 percent thereafter.  The disability is rated under Diagnostic Code 7345, chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).  38 C.F.R. § 4.114, Diagnostic Code 7345.  He does not have hepatitis C.  

A 10 percent rating under Diagnostic Code 7345 requires intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent rating requires daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating requires daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating requires daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve- month period, but not occurring constantly.  A 100 percent rating for chronic liver disease without cirrhosis requires near constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.

Note (2) defines an "incapacitating episode" as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id.

Diagnostic Code 7312, provides rating criteria for cirrhosis of the liver, primary biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  Symptoms such as weakness, anorexia, abdominal pain and malaise are rated as 10 percent disabling.  Cirrhosis with portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss, is rated as 30 percent disabling.  Cirrhosis with history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), is rated as 50 percent disabling.  A Note to Diagnostic Code 7312 states that documentation of cirrhosis (by biopsy or imaging) and abnormal liver function tests must be present. 38 C.F.R. § 4.114, Diagnostic Code 7312.

Prior to December 6, 2014, the date of a VA examination, the Veteran seeks a compensable evaluation for hepatitis.  He was initially afforded a VA examination in October 2008 to address the matter.  The examiner noted that since the episode of hepatitis in service, follow-up liver function testing was normal, except on a remote occasion where his liver was felt to be enlarged.  At the time, the Veteran complained of nausea and occasional weakness.  He related that he had occasions where he would have to take to bed for 2 days or so before returning to work.  Examination showed no evidence of jaundice.  The abdomen was nondistended.  There was no tenderness and no free fluid.  There was no mass or umbilical hernia.  The liver and spleen were not palpable.   There were no femoral nodes or bruits.  The examiner assessed hepatitis, resolved.  

The Veteran  was also afforded a VA examination in December 2011 to address the condition.  VA examination in December 2011 documented a history of drug-induced hepatitis in service.  The report documents that no medications were required for the Veteran's hepatitis, and that he had no signs or symptoms attributable thereto.  He also had no signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis or cirrhotic phase of sclerosing cholangitis.  The Veteran had no pertinent physical findings related to his hepatitis.  The examiner found that hepatitis had resolved and that there were no residuals, with liver function tests being normal.  

Ultimately, the Veteran was afforded a VA examination on December 6, 2014.  The AOJ has utilized this report to effectuate the above-outlined 10 percent staged evaluation.  The Veteran did not require medication for the condition, but the examiner did find that the Veteran had signs and symptoms attributable to chronic or infectious liver disease.  In particular, the examiner noted intermittent fatigue and nausea.  The Veteran had not had any incapacitating episodes, and he did not have any signs or symptoms attributable to cirrhosis.  The examiner ultimately found no residual or complaints, however, noting that LFTs were normal.

In resolving any doubt in the Veteran's favor, the Board concludes that a 10 percent evaluation is warranted throughout the applicable period.  Prior to the December 6, 2014, the Veteran complained of intermittent fatigue and nausea; however, the available evidence prior thereto, particularly the VA examination reports, characterized the Veteran's hepatitis as resolved.  Nevertheless, the 2014 VA examination competently attributes these symptoms to the Veteran's disability and the RO has awarded a 10 percent evaluation on this basis.  Thus, as the Veteran has experienced these symptoms throughout the appeal, the Board concludes that a 10 percent evaluation is warranted.  Hart, supra.  

A rating in excess of 10 percent requires either: a) daily fatigue, malaise, and anorexia requiring dietary restriction or continuous medication, or b) incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. The Board notes that the symptoms listed under a) are conjunctive in nature. In other words, the Veteran must exhibit daily fatigue, malaise, and anorexia, and the presence of these three symptoms must require dietary restriction or continuous medication.  See Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013) (if disability rating criteria are written in the conjunctive, "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria).

The Board finds that these symptoms have not been approximated, met, or exceeded during this period.  The Veteran has testified to fatigue or malaise approximately once per week, and specifically denied the feelings happening on a daily basis.  There is no evidence that his condition resulted in anorexia.  There is no indication of dietary restriction for treatment.  Moreover, many of the requisite symptoms were found to be at most intermittent.  The Veteran is accordingly not entitled to a disability rating in excess of 10 percent under the symptoms listed under a) above.

With regard to incapacitating episodes, the Board observes that the Veteran has described that his symptoms have necessitated him taking to bed rest.  However, there is no indication that the Veteran's symptoms were severe enough to require bed rest and treatment by a physician.  As noted, an "incapacitating episode" is a term of art in VA parlance, and therefore conveys more than simply an increase in symptomatology.  In sum, the Board finds that the evidence of record does not support a finding that the Veteran experienced incapacitating episodes (as defined for VA purposes) of at least 2 weeks during any 12-month period during the period on appeal.  The Veteran is accordingly not entitled to a disability rating in excess of 10 percent under the symptoms listed under b) above.  Cirrhosis has not been indicated.  See 38 C.F.R. § 4.114, Diagnostic Code 7312.  Accordingly, a schedular rating in excess of 10 percent for hepatitis is denied.  Hart, supra.



	C.  Left Little Finger

The Veteran's finger disability is rated non-compensably (zero percent) throughout the appeal.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X- ray findings will not be combined with ratings based on limitation of motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

A 10 percent evaluation is assigned for amputation of the little finger without metacarpal resection, at the PIP joint or proximal thereto.  A 20 percent evaluation is assigned for amputation of the little finger with metacarpal resection (more than one-half the bone lost) 38 C.F.R. § 4.71a, Diagnostic Code 5156 (2014).

A maximum 10 percent evaluation is provided for favorable ankylosis of the ring and little fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5223 (2014).  A noncompensable evaluation is also assigned for unfavorable or favorable ankylosis of the ring or little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2014).  

A note to this provision indicates that VA can also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.

Diagnostic Code 5230 provides for evaluation of limitation of motion of either the ring or little finger.  Under this provision, any limitation of motion of the ring or little finger is assigned a zero percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2014).

In December 2008, the Veteran was afforded a VA examination.  At the time, the Veteran complained of soreness and deformity, and related that the grip of the left hand was slightly reduced.  Grip strength was normal on examination, and the Veteran could make a fist.  The opponens function of the hand was normal.  The left fifth finger metacarpophalangeal flexion was 90 degrees.  PIP joint flexion was to 70 degrees, and distal IP joint flexion was 45 degrees.  There was slight periarticular thickening of the PIP joint and medial deviation of the left finger at the PIP joint to 15 degrees, and there was 15 degrees of flexion abnormality of the left fifth PIP joint.  Healed fracture with residual minimal symptoms and minimal deformity was assessed.  There was no additional limitation of function during flare-ups, and strength was normal.  

In July 2010, the Veteran was again afforded a VA examination.  At the time, he complained of a flexion deformity and diminished grip strength.  He denied flare-ups.  Examination showed a fixed 45 degree flexion contracture at the PIP joint.  He flexed from 45 degrees short of full extension to 110 degrees, and back, with mild pain.  He was able to grasp, touch, point, probe and appose his thumb to the fingertips and bring his fingertips to the palmar crease.  There was very slight diminishment of grip strength.  An addendum to the report notes assessment of mild DJD of the little finger.  

In November 2011, the Veteran testified before a DRO.  He related that he had a fairly decreased grip strength in the left hand relative to the right.  He explained that the condition caused him difficulty in performing the manual tasks of his job, and that it had caused him to miss work occasionally.

In December 2011, the Veteran was again afforded a VA examination.  He then denied any flare-ups.  The left little finger showed evidence of limitation of motion and pain, and the Veteran was able to oppose the thumb on that hand, although there was a slight gap between the finger and the palm measuring less than 1 inch.  Strength was 4/5 on the left and there was no additional limitation following repetitive use.  It was noted that the Veteran used modified utensils to eat with his left hand.  

A January 2012 VA occupational note documents that the Veteran had difficulty grasping and lifting with his left hand.  Fisting was intact, as was opposition of all digits.  MP flexion was to 60 degrees.  PIP flexion was to 65 degrees.  DIP flexion was to 40 degrees.  Active PIP extension was deficient by 20 degrees.  Left grip strength was 40 lbs., compared to the right, which had 95 lbs. of grip strength. 

In December 2014, the Veteran was last afforded a VA examination.  At the time, the Veteran complained of flare-ups, describing that he had constant pain and wore an occasional splint.  A history of left 5th digit fracture with DJD was noted.  The Veteran worked full-time, but reported that the finger condition bothered him on the job because of pain.  He notably had DJD of both hands, as well.  The Veteran could oppose the thumb, but there was a gap of less than 1 inch between the finger tips and the palm in each finger.  There was additional limitation following repetitive use, but not apparently to an extent greater than a 1 inch gap between the palm and the fingertip in flexion.  Extension remained the same following repetitive use.  There was no pain to palpation.  Grip strength was 3/5 in each hand.  There was no ankylosis.  Functional impairment was not equivalent to amputation with prosthesis being equally effective.  The examiner concluded that the condition interfered with repetitive work in the Veteran's employment.  

Under Diagnostic Codes 5227 and 5230, maximum non-compensable ratings are warranted for ankylosis (favorable or unfavorable) and limitation of motion of the little finger, respectively.  Here, VA examination has shown objective evidence of pain on active range of motion and limitation of motion, including additional limitation of flexion of the little finger to the palm following repetitive use, as well as apparent flexion contracture of the left little finger.  The appellant is already receiving the maximum schedular evaluation permitted under 38 C.F.R. § 4.71a, Diagnostic Codes 5227 and 5230, despite it being non-compensable.  The Board finds, however, that consideration under 38 C.F.R. § 4.59 is warranted.  This section reflects, among other things, that it is the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for painful motion of the little finger during this period of time, and a 10 percent rating is therefore granted.  A review of the rating schedule, however, indicates that there are no other applicable codes that would permit for a disability rating in excess of 10 percent.

The assignment of this rating is as commensurate with traumatic arthritis.  As noted there is painful limitation of motion for consideration under § 4.59.  It is also noted that there is some loss of grip strength in the entire hand which is also contemplated in this rating.  As such, a higher rating is not warranted.

The Board acknowledges the Veteran's assertions that his disabilities are more severe than evaluated to include his reports of pain, weakness and difficulty holding things.  The Veteran is competent to report his symptoms and has presented credible evidence, and these symptoms have been considered in assigning the aforementioned rating.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has also considered the lay statements of record which discuss the Veteran's functional limitations to include his hearing testimony.  The Board finds, however, except where otherwise noted, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluations have been met.  Such evidence demonstrates that a 10 percent rating, but no higher, is warranted.  

	D.  38 C.F.R. § 3.324

In accordance with 38 C.F.R. § 3.324, whenever a veteran has two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  The provisions of 38 C.F.R. § 3.324 are predicated on the existence only of noncompensable service-connected disabilities.  Once a compensable rating for any service-connected disability has been awarded, the applicability of the provisions under 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).

In light of the Board's awards, as outlined above, the Veteran has now been awarded compensable evaluations throughout the entire period on appeal.  As a result of the higher initial ratings awarded, the combined rating for service-connected disabilities is now in excess of 10 percent.  Because the Veteran has been assigned separate 10 percent ratings for 3 service-connected disabilities throughout the appeal period and no longer has only noncompensable service-connected disabilities, the issue of entitlement to a compensable rating based on multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 lacks legal merit, and the appeal must be denied as a matter of law.  See Butts, 5 Vet. App. at 541.

      E.  Extraschedular Consideration

The Board has also considered extraschedular referral of the matters.  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  The Board finds that a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria specifically provide for evaluation of hypertension based on blood pressure readings reflecting the severity of that condition.  The criteria for hepatitis contemplate the nausea and fatigue caused by the residuals of the Veteran's hepatitis, which have been mild and occasional.  Although the schedular criteria do not provide for evaluation of 10 percent, the Board has awarded a 10 percent evaluation for painful motion of the little finger under 38 C.F.R. § 4.59.  Accordingly, the criteria reasonably describe the severity of the Veteran's service-connected disabilities.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran has not raised any assertions, nor is there any evidence that suggests that he has symptoms outside of the rating criteria which specifically provide for the evaluation of his service-connected disabilities based upon their overall symptoms, severity and economic impairment.  Accordingly, referral for extraschedular consideration is not warranted.

ORDER

Entitlement to a 10 percent, but no greater, evaluation is granted for hypertension throughout the entire applicable period, subject to regulations applicable to the payment of monetary benefits.

Entitlement to a 10 percent, but no greater, evaluation is granted for hepatitis throughout the entire applicable period, subject to regulations applicable to the payment of monetary benefits.

Entitlement to a 10 percent, but no greater, evaluation is granted for residuals, fracture left little finger, with traumatic arthritis, throughout the entire applicable period, subject to regulations applicable to the payment of monetary benefits.

The appeal for a 10 percent rating for multiple noncompensable service-connected disabilities, being without legal merit, is denied.



(CONTINUED ON NEXT PAGE)

REMAND

Also, as noted above, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  There is evidence of record indicating that the Veteran has alleged unemployability as a result of his service-connected disabilities.  Therefore, the Board finds that a TDIU claim has been raised in this case.  As such, proper notice and development must now be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the claim of entitlement to a TDIU, and request that he supply the requisite information.

2.  After completion of paragraph 1, adjudicate the Veteran's claim of entitlement to a TDIU, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


